
	
		II
		111th CONGRESS
		1st Session
		S. 142
		IN THE SENATE OF THE UNITED STATES
		
			January 6, 2009
			Mr. Kerry introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend titles XIX and XXI of the Social Security Act to
		  ensure that every uninsured child in America has health insurance coverage, and
		  for other purposes.
	
	
		1.Short title; table of
			 contents
			(a)Short
			 TitleThis Act may be cited as the Kids Come First Act of 2009.
			(b)Table of
			 ContentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Findings.
					TITLE I—EXPANDED COVERAGE OF CHILDREN UNDER MEDICAID AND
				SCHIP
					Sec. 101. State option to receive 100 percent FMAP for medical
				assistance for children in poverty in exchange for expanded coverage of
				children in working poor families under Medicaid or SCHIP.
					Sec. 102. Elimination of cap on SCHIP funding for States that
				expand eligibility for children.
					TITLE II—STATE OPTIONS FOR INCREMENTAL CHILD COVERAGE
				EXPANSIONS
					Sec. 201. State option to provide wrap-around SCHIP coverage to
				children who have other health coverage.
					Sec. 202. State option to enroll low-income children of State
				employees in SCHIP.
					Sec. 203. Optional coverage of legal immigrant children under
				Medicaid and SCHIP.
					Sec. 204. State option for passive renewal of eligibility for
				children under Medicaid and SCHIP.
					TITLE III—TAX INCENTIVES FOR HEALTH INSURANCE COVERAGE OF
				CHILDREN
					Sec. 301. Refundable credit for health insurance coverage of
				children.
					Sec. 302. Forfeiture of personal exemption for any child not
				covered by health insurance.
					TITLE IV—SMALL BUSINESS CHILDREN'S HEALTH EDUCATION TASK
				FORCE
					Sec. 401. Definitions.
					Sec. 402. Establishment of task force.
					TITLE V—MISCELLANEOUS
					Sec. 501. Requirement for group market health insurers to offer
				dependent coverage option for workers with children.
					TITLE VI—REVENUE PROVISION
					Sec. 601. Partial repeal of rate reduction in the highest
				income tax bracket.
				
			2.FindingsCongress makes the following
			 findings:
			(1)Need for
			 universal coverage
				(A)There are nearly
			 9,000,000 children under the age of 19 that are uninsured. One out of every 9
			 children are uninsured while 1 in 5 Hispanic children and 1 in 8
			 African-American children are uninsured. Three-fifths, approximately 5,400,000,
			 of these children are eligible but not enrolled in the Medicaid program or the
			 State Children’s Health Insurance Program (SCHIP).
				(B)Low-income
			 children are 3 times as likely as children in higher income families to be
			 uninsured. It is estimated that over 60 percent of uninsured children have at
			 least 1 parent working full time over the course of the year.
				(C)It is estimated
			 that legal immigrant children are three times as likely to be uninsured as
			 native born children. Nearly ½ of low-income immigrant children are
			 uninsured.
				(D)Children in the
			 South are twice as likely to be uninsured than children in the Midwest. In the
			 Northeast, 8.5 percent of children are uninsured, while in the Midwest 7.2,
			 percent are uninsured. The South’s rate of uninsured children is 14.8 percent
			 while the West has an uninsured rate of 11.5 percent.
				(E)Children’s health
			 care needs are neglected in the United States. Over 20 percent of children in
			 the United States are not fully up to date on their basic immunizations. Half
			 of all children with asthma who do not have health insurance do not receive
			 preventative care. One out of every 4 children do not receive annual dental
			 exams. Minority children are less likely to receive proven treatments such as
			 prescription medications to treat chronic disease.
				(F)According to a
			 study conducted by the Urban Institute in February 2007, among those eligible
			 for SCHIP, children whose families are self-employed or who work for small
			 business concerns are far less likely to be enrolled in that program,
			 specifically that 1 out of every 4 eligible children with parents who work for
			 a small business concern or are self-employed are not enrolled, compared with 1
			 out of 10 eligible children whose parents work for a large firm who are not
			 enrolled.
				(2)Role of the
			 medicaid and state children’s health insurance programs
				(A)The Medicaid
			 program and SCHIP serve as a crucial health safety net for 30,600,000 children.
			 During the recent economic downturn and the highest number of uninsured
			 individuals ever recorded in the United States, the Medicaid program and SCHIP
			 offset losses in employer-sponsored coverage.
				(B)23,500,000
			 children are enrolled today in the Medicaid program, accounting for
			 approximately ½ of all enrollees and only 19 percent of total program
			 costs.
				(C)The Medicaid
			 program and SCHIP do more than just fill in the gaps. Gains in public coverage
			 have reduced the percentage of low-income uninsured children by
			 1/3 in the last decade. In addition, a study found that
			 publicly insured children are more likely to obtain medical care, preventive
			 care, and dental care than similar low-income privately insured
			 children.
				(D)Publicly funded
			 programs such as the Medicaid program and SCHIP actually improve children’s
			 health. Children who are currently insured by public programs are in better
			 health than they were a year ago. Expansion of coverage for children and
			 pregnant women under the Medicaid program and SCHIP reduces rates of avoidable
			 hospitalizations, and has been proven to reduce childhood deaths, infant
			 mortality rates, and the incidence of low birth weight.
				(E)Studies have
			 found that children enrolled in public insurance programs experience a
			 significant improvement in measures of school performance.
				(F)Despite the
			 success of expansions in general under the Medicaid program and SCHIP, due to
			 current budget constraints, many states have stopped doing aggressive outreach
			 and have raised premiums and cost-sharing requirements on families under these
			 programs.
				(G)Difficult renewal
			 policies and reenrollment barriers make seamless coverage in SCHIP
			 unattainable. In addition to children who do not remain in the system due to
			 reenrollment barriers, studies indicate that as many as 67 percent of children
			 who were eligible but not enrolled for SCHIP had applied for coverage but were
			 denied due to procedural issues.
				(H)While the
			 Medicaid program and SCHIP expansions to date have done much to offset what
			 otherwise would have been a significant loss of coverage among children because
			 of declining employer coverage, the shortcomings of previous expansions, such
			 as the failure to enroll all eligible children and caps on enrollment in SCHIP
			 because of under-funding, also are clear.
				IEXPANDED COVERAGE
			 OF CHILDREN UNDER MEDICAID AND SCHIP
			101.State option
			 to receive 100 percent FMAP for medical assistance for children in poverty in
			 exchange for expanded coverage of children in working poor families under
			 Medicaid or SCHIP
				(a)State
			 OptionTitle XIX of the Social
			 Security Act (42 U.S.C. 1396 et seq.) is amended by adding at the
			 end the following:
					
						1942.State option for increased FMAP for medical assistance for
		  children in poverty in exchange for expanded coverage of children in working
		  poor families under this title OR title
		  XXI(a)100 Percent
				FMAP
								(1)In
				generalNotwithstanding any other provision of this title, in the
				case of a State that, through an amendment to each of its State plans under
				this title and title XXI (or to a waiver of either such plan), agrees to
				satisfy the conditions described in subsections (b), (c), and (d), the Federal
				medical assistance percentage shall be 100 percent with respect to the total
				amount expended by the State for providing medical assistance under this title
				for each fiscal year quarter beginning on or after the date described in
				subsection (e) for children whose family income does not exceed 100 percent of
				the poverty line.
								(2)Limitation on
				scope of application of increaseThe increase in the Federal
				medical assistance percentage for a State under this section shall apply only
				with respect to the total amount expended for providing medical assistance
				under this title for a fiscal year quarter for children described in paragraph
				(1) and shall not apply with respect to—
									(A)any other
				payments made under this title, including disproportionate share hospital
				payments described in section 1923;
									(B)payments under
				title IV or XXI; or
									(C)any payments made
				under this title or title XXI that are based on the enhanced FMAP described in
				section 2105(b).
									(b)Eligibility
				ExpansionsThe condition described in this subsection is that the
				State agrees to do the following:
								(1)Coverage under
				medicaid or schip for children in families whose income does not exceed 300
				percent of the poverty line
									(A)In
				generalThe State agrees to provide medical assistance under this
				title or child health assistance under title XXI to children whose family
				income exceeds the medicaid applicable income level (as defined in section
				2110(b)(4) but by substituting January 1, 2009 for March
				31, 1997), but does not exceed 300 percent of the poverty line.
									(B)State option to
				expand coverage through subsidized purchase of family coverageA
				State may elect to carry out subparagraph (A) through the provision of
				assistance for the purchase of dependent coverage under a group health plan or
				health insurance coverage if—
										(i)the dependent
				coverage is consistent with the benefit standards under this title or title
				XXI, as approved by the Secretary; and
										(ii)the State
				provides wrap-around coverage under this title or title
				XXI.
										(C)Deemed
				satisfaction for certain statesA State that, as of January 1,
				2009, provides medical assistance under this title or child health assistance
				under title XXI to children whose family income is 300 percent of the poverty
				line shall be deemed to satisfy this paragraph.
									(2)Coverage for
				children under age 21The State agrees to define a child for
				purposes of this title and title XXI as an individual who has not attained 21
				years of age.
								(3)Opportunity for
				higher income children to purchase schip coverageThe State
				agrees to permit any child whose family income exceeds 300 percent of the
				poverty line to purchase full or wrap-around coverage under
				title XXI at the full cost of providing such coverage, as determined by the
				State.
								(4)Coverage for
				legal immigrant childrenThe State agrees to—
									(A)provide medical
				assistance under this title and child health assistance under title XXI for
				alien children who are lawfully residing in the United States (including
				battered aliens described in section 431(c) of the Personal Responsibility and
				Work Opportunity Reconciliation Act of 1996) and who are otherwise eligible for
				such assistance in accordance with section 1903(v)(4) and 2107(e)(1)(F);
				and
									(B)not establish or
				enforce barriers that deter applications by such aliens, including through the
				application of the removal of the barriers described in subsection (c).
									(c)Removal of
				Enrollment and Access BarriersThe condition described in this
				subsection is that the State agrees to do the following:
								(1)Presumptive
				eligibility for childrenThe State agrees to—
									(A)provide
				presumptive eligibility for children under this title and title XXI in
				accordance with section 1920A; and
									(B)treat any items
				or services that are provided to an uncovered child (as defined in section
				2110(c)(8)) who is determined ineligible for medical assistance under this
				title as child health assistance for purposes of paying a provider of such
				items or services, so long as such items or services would be considered child
				health assistance for a targeted low-income child under title XXI.
									(2)Adoption of
				12-month continuous enrollmentThe State agrees to provide that
				eligibility for assistance under this title and title XXI shall not be
				regularly redetermined more often than once every year for children.
								(3)Acceptance of
				self-declaration of incomeThe State agrees to permit the family
				of a child applying for medical assistance under this title or child health
				assistance under title XXI to declare and certify by signature under penalty of
				perjury family income for purposes of collecting financial eligibility
				information.
								(4)Adoption of
				acceptance of eligibility determinations for other assistance
				programsThe State agrees to accept determinations (made within a
				reasonable period, as found by the State, before its use for this purpose) of
				an individual’s family or household income made by a Federal or State agency
				(or a public or private entity making such determination on behalf of such
				agency), including the agencies administering the supplemental nutrition
				assistance program established under the Food and Nutrition Act of 2008 (7
				U.S.C. 2011 et seq.), the Richard B. Russell National School Lunch Act, and the
				Child Nutrition Act of 1966,
				notwithstanding any differences in budget unit, disregard, deeming, or other
				methodology, but only if—
									(A)such agency has
				fiscal liabilities or responsibilities affected or potentially affected by such
				determinations; and
									(B)any information
				furnished by such agency pursuant to this subparagraph is used solely for
				purposes of determining eligibility for medical assistance under this title or
				for child health assistance under title XXI.
									(5)No assets
				testThe State agrees to not (or demonstrates that it does not)
				apply any assets or resources test for eligibility under this title or title
				XXI with respect to children.
								(6)Eligibility
				determinations and redeterminations
									(A)In
				generalThe State agrees for purposes of initial eligibility
				determinations and redeterminations of children under this title and title XXI
				not to require a face-to-face interview and to permit applications and renewals
				by mail, telephone, and the Internet.
									(B)Nonduplication
				of information
										(i)In
				generalFor purposes of redeterminations of eligibility for
				currently or previously enrolled children under this title and title XXI, the
				State agrees to use all information in its possession (including information
				available to the State under other Federal or State programs) to determine
				eligibility or redetermine continued eligibility before seeking similar
				information from parents.
										(ii)Rule of
				constructionNothing in clause (i) shall be construed as limiting
				any obligation of a State to provide notice and a fair hearing before denying,
				terminating, or reducing a child’s coverage based on such information in the
				possession of the State.
										(7)No waiting list
				for children under schipThe State agrees to not impose any
				numerical limitation, waiting list, waiting period, or similar limitation on
				the eligibility of children for child health assistance under title XXI or to
				establish or enforce other barriers to the enrollment of eligible children
				based on the date of their application for coverage.
								(8)Adequate
				provider payment ratesThe State agrees to—
									(A)establish payment
				rates for children’s health care providers under this title that are no less
				than the average of payment rates for similar services for such providers
				provided under the benchmark benefit packages described in section
				2103(b);
									(B)establish such
				rates in amounts that are sufficient to ensure that children enrolled under
				this title or title XXI have adequate access to comprehensive care, in
				accordance with the requirements of section 1902(a)(30)(A); and
									(C)include
				provisions in its contracts with providers under this title guaranteeing
				compliance with these requirements.
									(d)Maintenance of
				Medicaid Eligibility Levels for Children
								(1)In
				generalThe condition described in this subsection is that the
				State agrees to maintain eligibility income, resources, and methodologies
				applied under this title (including under a waiver of such title or under
				section 1115) with respect to children that are no more restrictive than the
				eligibility income, resources, and methodologies applied with respect to
				children under this title (including under such a waiver) as of January 1,
				2009.
								(2)Rule of
				constructionNothing in this section shall be construed as
				implying that a State does not have to comply with the minimum income levels
				required for children under section 1902(l)(2).
								(e)Date
				DescribedThe date described in this subsection is the date on
				which, with respect to a State, a plan amendment that satisfies the
				requirements of subsections (b), (c), and (d) is approved by the
				Secretary.
							(f)Definition of
				Poverty LineIn this section, the term poverty line
				has the meaning given that term in section
				2110(c)(5).
							.
				(b)Conforming
			 Amendments
					(1)The third
			 sentence of section 1905(b) of the Social
			 Security Act (42 U.S.C. 1396d(b)) is amended by inserting before the
			 period the following: , and with respect to amounts expended for medical
			 assistance for children on or after the date described in subsection (e) of
			 section 1942, in the case of a State that has, in accordance with such section,
			 an approved plan amendment under this title and title XXI.
					(2)Section
			 1903(f)(4) of the Social Security Act
			 (42 U.S.C. 1396b(f)(4)) is amended—
						(A)in subparagraph
			 (C), by adding or after section 1611(b)(1),;
			 and
						(B)by inserting
			 after subparagraph (C), the following:
							
								(D)who would not receive such medical
				assistance but for State electing the option under section 1942 and satisfying
				the conditions described in subsections (b), (c), and (d) of such
				section,
								.
						102.Elimination of
			 cap on SCHIP funding for States that expand eligibility for children
				(a)In
			 GeneralSection 2105 of the Social
			 Security Act (42 U.S.C. 1397dd) is amended by adding at the end the
			 following:
					
						(h)Guaranteed
				Funding for Child Health Assistance for Coverage Expansion States
							(1)In
				generalOnly in the case of a State that has, in accordance with
				section 1942, an approved plan amendment under this title and title XIX, any
				payment cap that would otherwise apply to the State under this title as a
				result of having expended all allotments available for expenditure by the State
				with respect to a fiscal year shall not apply with respect to amounts expended
				by the State on or after the date described in section 1942(e).
							(2)AppropriationThere
				is appropriated, out of any money in the Treasury not otherwise appropriated,
				such sums as may be necessary for the purpose of paying a State described in
				paragraph (1) for each quarter beginning on or after the date described in
				section 1942(e), an amount equal to the enhanced FMAP of expenditures described
				in paragraph (1) and incurred during such
				quarter.
							.
				(b)Conforming
			 AmendmentsSection 2104 of the Social Security Act (42 U.S.C. 1397dd) is
			 amended—
					(1)in subsection
			 (a), by inserting and section 2105(h) after subsection
			 (d);
					(2)in subsection
			 (b)(1), by striking and subsection (d) and inserting ,
			 subsection (d), and section 2105(h); and
					(3)in subsection
			 (c)(1), by inserting and section 2105(h) after subsection
			 (d).
					IISTATE OPTIONS
			 FOR INCREMENTAL CHILD COVERAGE EXPANSIONS
			201.State option
			 to provide wrap-around SCHIP coverage to children who have other health
			 coverage
				(a)In
			 GeneralSection 2110(b) of the Social Security Act (42 U.S.C. 1397jj(b)) is
			 amended—
					(1)in paragraph
			 (1)(C), by inserting , subject to paragraph (5), after
			 under title XIX or; and
					(2)by adding at the
			 end the following new paragraph:
						
							(5)State option to
				provide wrap-around coverage
								(A)In
				generalA State may waive the requirement of paragraph (1)(C)
				that a targeted low-income child may not be covered under a group health plan
				or under health insurance coverage in order to provide—
									(i)items or services
				that are not covered, or are only partially covered, under such plan or
				coverage; or
									(ii)cost-sharing
				protection.
									(B)EligibilityIn
				waiving such requirement, a State may limit the application of the waiver to
				children whose family income does not exceed a level specified by the State, so
				long as the level so specified does not exceed the maximum income level
				otherwise established for other children under the State child health
				plan.
								(C)Continued
				application of duty to prevent substitution of existing
				coverageNothing in this paragraph shall be construed as
				modifying the application of section 2102(b)(3)(C) to a
				State.
								.
					(b)Application of
			 Enhanced Match under MedicaidSection 1905 of such Act (42 U.S.C.
			 1396d) is amended—
					(1)in subsection
			 (b), in the fourth sentence, by striking subsection (u)(3) and
			 inserting , (u)(3), or (u)(4); and
					(2)in subsection
			 (u), by redesignating paragraph (4) as paragraph (5) and by inserting after
			 paragraph (3) the following:
						
							(4)For purposes of subsection (b), the
				expenditures described in this paragraph are expenditures for items and
				services for children described in section
				2110(b)(5).
							.
					(c)Application of
			 Secondary Payor ProvisionsSection 2107(e)(1) of such Act (42
			 U.S.C. 1397gg(e)(1)) is amended—
					(1)by redesignating
			 subparagraphs (B) through (D) as subparagraphs (C) through (E), respectively;
			 and
					(2)by inserting
			 after subparagraph (A) the following new subparagraph:
						
							(B)Section
				1902(a)(25) (relating to coordination of benefits and secondary payor
				provisions) with respect to children covered under a waiver described in
				section
				2110(b)(5).
							.
					202.State option
			 to enroll low-income children of State employees in SCHIPSection 2110(b)(2) of the
			 Social Security Act (42 U.S.C.
			 1397jj(b)(2)) is amended—
				(1)by redesignating
			 subparagraphs (A) and (B) as clauses (i) and (ii), respectively and realigning
			 the left margins of such clauses appropriately;
				(2)by striking
			 Such term and inserting the following:
					
						(A)In
				generalSuch term
						;
				and
				(3)by adding at the
			 end the following:
					
						(B)State option to
				enroll low-income children of state employeesAt the option of a
				State, subparagraph (A)(ii) shall not apply to any low-income child who would
				otherwise be eligible for child health assistance under this title but for such
				subparagraph.
						.
				203.Optional
			 coverage of legal immigrant children under Medicaid and SCHIP
				(a)Medicaid
			 programSection 1903(v) of the Social Security Act (42 U.S.C. 1396b(v)) is
			 amended—
					(1)in paragraph (1),
			 by striking paragraph (2) and inserting paragraphs (2)
			 and (4); and
					(2)by adding at the
			 end the following:
						
							(4)(A)A State may elect (in a
				plan amendment under this title) to provide medical assistance under this title
				for aliens—
									(i)who are lawfully residing in the
				United States (including battered aliens described in section 431(c) of the
				Personal Responsibility and Work Opportunity Reconciliation Act of 1996);
				and
									(ii)who are otherwise eligible for such
				assistance, within the eligibility category of children (as defined under such
				plan), including optional targeted low-income children described in section
				1905(u)(2)(B).
									(B)(i)In the case of a State
				that has elected to provide medical assistance to a category of aliens under
				subparagraph (A), no debt shall accrue under an affidavit of support against
				any sponsor of such an alien on the basis of provision of assistance to such
				category and the cost of such assistance shall not be considered as an
				unreimbursed cost.
									(ii)The provisions of sections 401(a),
				402(b), 403, and 421 of the Personal Responsibility and Work Opportunity
				Reconciliation Act of 1996 shall not apply to a State that makes an election
				under subparagraph
				(A).
									.
					(b)Title
			 XXISection 2107(e)(1) of the
			 Social Security Act (42 U.S.C.
			 1397gg(e)(1)), as amended by section 201(c), is amended redesignating
			 subparagraph (E) as subparagraph (F) and by inserting after subparagraph (D)
			 the following:
					
						(E)Section
				1903(v)(4) (relating to optional coverage of permanent resident alien
				children), but only if the State has elected to apply such section to that
				category of children under title
				XIX.
						.
				204.State option
			 for passive renewal of eligibility for children under Medicaid and
			 SCHIP
				(a)In
			 GeneralSection 1902(l) of the Social Security Act (42 U.S.C. 1396a(l)) is
			 amended by adding at the end the following:
					
						(5)Notwithstanding any other provision
				of this title, a State may provide that an individual who has not attained 21
				years of age who has been determined eligible for medical assistance under this
				title shall remain eligible for medical assistance until such time as the State
				has information demonstrating that the individual is no longer so
				eligible.
						.
				(b)Application
			 under Title XXISection
			 2107(e)(1) of the Social Security Act
			 (42 U.S.C. 1397gg(e)), as amended by section 201(c) and 203(b), is
			 amended—
					(1)by redesignating
			 subparagraphs (C) through (F) as subparagraphs (D) through (G), respectively;
			 and
					(2)by inserting
			 after subparagraph (B), the following:
						
							(C)Section
				1902(l)(5) (relating to passive renewal of eligibility for
				children).
							.
					IIITAX INCENTIVES
			 FOR HEALTH INSURANCE COVERAGE OF CHILDREN
			301.Refundable
			 credit for health insurance coverage of children
				(a)In
			 GeneralSubpart C of part IV of subchapter A of chapter 1 of the
			 Internal Revenue Code of 1986 (relating to refundable credits) is amended by
			 inserting after section 36 the following new section:
					
						36A.Health
				insurance coverage of children
							(a)In
				GeneralIn the case of an individual, there shall be allowed as a
				credit against the tax imposed by this subtitle an amount equal to so much of
				the amount paid during the taxable year, not compensated for by insurance or
				otherwise, for qualified health insurance for each dependent child of the
				taxpayer, as exceeds 5 percent of the adjusted gross income of such taxpayer
				for such taxable year.
							(b)Dependent
				ChildFor purposes of this section, the term dependent
				child means any child (as defined in section 152(f)(1)) who has not
				attained the age of 19 as of the close of the calendar year in which the
				taxable year of the taxpayer begins and with respect to whom a deduction under
				section 151 is allowable to the taxpayer.
							(c)Qualified
				Health InsuranceFor purposes of this section—
								(1)In
				generalThe term qualified health insurance means
				insurance, either employer-provided or made available under title XIX or XXI of
				the Social Security Act, which
				constitutes medical care as defined in section 213(d) without regard to—
									(A)paragraph (1)(C)
				thereof, and
									(B)so much of
				paragraph (1)(D) thereof as relates to qualified long-term care insurance
				contracts.
									(2)Exclusion of
				certain other contractsSuch term shall not include insurance if
				a substantial portion of its benefits are excepted benefits (as defined in
				section 9832(c)).
								(d)Medical Savings
				Account and Health Savings Account Contributions
								(1)In
				generalIf a deduction would (but for paragraph (2)) be allowed
				under section 220 or 223 to the taxpayer for a payment for the taxable year to
				the medical savings account or health savings account of an individual,
				subsection (a) shall be applied by treating such payment as a payment for
				qualified health insurance for such individual.
								(2)Denial of
				double benefitNo deduction shall be allowed under section 220 or
				223 for that portion of the payments otherwise allowable as a deduction under
				section 220 or 223 for the taxable year which is equal to the amount of credit
				allowed for such taxable year by reason of this subsection.
								(e)Special
				Rules
								(1)Determination
				of insurance costsThe Secretary shall provide rules for the
				allocation of the cost of any qualified health insurance for family coverage to
				the coverage of any dependent child under such insurance.
								(2)Coordination
				with deduction for health insurance costs of self-employed
				individualsIn the case of a taxpayer who is eligible to deduct
				any amount under section 162(l) for the taxable year, this section shall apply
				only if the taxpayer elects not to claim any amount as a deduction under such
				section for such year.
								(3)Coordination
				with medical expense and high deductible health plan
				deductionsThe amount which would (but for this paragraph) be
				taken into account by the taxpayer under section 213 or 223 for the taxable
				year shall be reduced by the credit (if any) allowed by this section to the
				taxpayer for such year.
								(4)Denial of
				credit to dependentsNo credit shall be allowed under this
				section to any individual with respect to whom a deduction under section 151 is
				allowable to another taxpayer for a taxable year beginning in the calendar year
				in which such individual’s taxable year begins.
								(5)Denial of
				double benefitNo credit shall be allowed under subsection (a) if
				the credit under section 35 is allowed and no credit shall be allowed under 35
				if a credit is allowed under this section.
								(6)Election not to
				claim creditThis section shall not apply to a taxpayer for any
				taxable year if such taxpayer elects to have this section not apply for such
				taxable
				year.
								.
				(b)Information
			 Reporting
					(1)In
			 generalSubpart B of part III of subchapter A of chapter 61 of
			 the Internal Revenue Code of 1986 (relating to information concerning
			 transactions with other persons) is amended by adding at the end the following
			 new section:
						
							6050X.Returns
				relating to payments for qualified health insurance
								(a)In
				GeneralAny governmental unit or any person who, in connection
				with a trade or business conducted by such person, receives payments during any
				calendar year from any individual for coverage of a dependent child (as defined
				in section 36A(b)) of such individual under creditable health insurance, shall
				make the return described in subsection (b) (at such time as the Secretary may
				by regulations prescribe) with respect to each individual from whom such
				payments were received.
								(b)Form and Manner
				of ReturnsA return is described in this subsection if such
				return—
									(1)is in such form
				as the Secretary may prescribe, and
									(2)contains—
										(A)the name,
				address, and TIN of the individual from whom payments described in subsection
				(a) were received,
										(B)the name,
				address, and TIN of each dependent child (as so defined) who was provided by
				such person with coverage under creditable health insurance by reason of such
				payments and the period of such coverage, and
										(C)such other
				information as the Secretary may reasonably prescribe.
										(c)Creditable
				Health InsuranceFor purposes of this section, the term
				creditable health insurance means qualified health insurance (as
				defined in section 36A(c)).
								(d)Statements To
				Be Furnished to Individuals With Respect to Whom Information Is
				RequiredEvery person required to make a return under subsection
				(a) shall furnish to each individual whose name is required under subsection
				(b)(2)(A) to be set forth in such return a written statement showing—
									(1)the name and
				address of the person required to make such return and the phone number of the
				information contact for such person,
									(2)the aggregate
				amount of payments described in subsection (a) received by the person required
				to make such return from the individual to whom the statement is required to be
				furnished, and
									(3)the information
				required under subsection (b)(2)(B) with respect to such payments.
									The
				written statement required under the preceding sentence shall be furnished on
				or before January 31 of the year following the calendar year for which the
				return under subsection (a) is required to be made.(e)Returns Which
				Would Be Required To Be Made by 2 or More PersonsExcept to the
				extent provided in regulations prescribed by the Secretary, in the case of any
				amount received by any person on behalf of another person, only the person
				first receiving such amount shall be required to make the return under
				subsection
				(a).
								.
					(2)Assessable
			 penalties
						(A)Subparagraph (B)
			 of section 6724(d)(1) of such Code (relating to definitions) is amended by
			 striking or at the end of clause (xxi), by striking
			 and at the end of clause (xxii) and inserting or,
			 and by inserting at the end the following new clause:
							
								(xxiii)section 6050X
				(relating to returns relating to payments for qualified health insurance),
				and
								.
						(B)Paragraph (2) of
			 section 6724(d) of such Code is amended by striking or at the
			 end of subparagraph (CC), by striking the period at the end of subparagraph
			 (DD) and inserting , or, and by adding at the end the following
			 new subparagraph:
							
								(EE)section 6050X(d) (relating to
				returns relating to payments for qualified health
				insurance).
								.
						(3)Clerical
			 amendmentThe table of sections for subpart B of part III of
			 subchapter A of chapter 61 of such Code is amended by inserting after the item
			 relating to section 6050W the following new item:
						
							
								Sec. 6050X. Returns relating to payments
				for qualified health
				insurance.
							
							.
					(c)Conforming
			 Amendments
					(1)Paragraph (2) of
			 section 1324(b) of title 31, United States Code, is amended by inserting before
			 the period , or from section 36A of such Code.
					(2)The table of
			 sections for subpart C of part IV of subchapter A of chapter 1 of the Internal
			 Revenue Code of 1986 is amended by inserting after the item relating to section
			 36 the following new items:
						
							
								Sec. 36A. Health insurance coverage of
				children.
							
							.
					(d)Effective
			 DateThe amendments made by this section shall apply to taxable
			 years beginning after December 31, 2008.
				302.Forfeiture of
			 personal exemption for any child not covered by health insurance
				(a)In
			 GeneralSection 151(d) of the Internal Revenue Code of 1986
			 (relating to exemption amount) is amended by adding at the end the following
			 new paragraph:
					
						(5)Reduction of
				exemption amount for any child not covered by health insurance
							(A)In
				generalExcept as otherwise provided in this paragraph, the
				exemption amount otherwise determined under this subsection for any dependent
				child (as defined in section 36A(b)) for any taxable year shall be reduced by
				the same percentage as the percentage of such taxable year during which such
				dependent child was not covered by qualified health insurance (as defined in
				section 36A(c)).
							(B)Full reduction
				if no proof of coverage is providedFor purposes of subparagraph
				(A), in the case of any taxpayer who fails to attach to the return of tax for
				any taxable year a copy of the statement furnished to such taxpayer under
				section 6050X, the percentage reduction under such subparagraph shall be deemed
				to be 100 percent.
							(C)Nonapplication
				of paragraph to taxpayers in lowest tax bracketThis paragraph
				shall not apply to any taxpayer whose taxable income for the taxable year does
				not exceed the initial bracket amount determined under section
				1(i)(1)(B).
							.
				(b)Effective
			 DateThe amendment made by this section shall apply to taxable
			 years beginning after December 31, 2008.
				IVSMALL BUSINESS
			 CHILDREN'S HEALTH EDUCATION TASK FORCE
			401.DefinitionsIn this title:
				(1)The terms
			 Administration and Administrator means the Small
			 Business Administration and the Administrator thereof, respectively.
				(2)The term
			 certified development company means a development company
			 participating in the program under title V of the Small Business Investment Act
			 of 1958 (15 U.S.C. 695 et seq.).
				(3)The term
			 Medicaid program  means the program established under title XIX of
			 the Social Security Act (42 U.S.C. 1396 et seq.).
				(4)The term
			 Service Corps of Retired Executives means the Service Corps of
			 Retired Executives authorized by section 8(b)(1) of the Small Business Act (15
			 U.S.C. 637(b)(1)).
				(5)The term small business
			 concern has the meaning given that term in section 3 of the Small
			 Business Act (15 U.S.C. 632).
				(6)The term
			 small business development center means a small business
			 development center described in section 21 of the Small Business Act (15 U.S.C.
			 648).
				(7)The term
			 State has the meaning given that term for purposes of title XXI of
			 the Social Security Act (42 U.S.C. 1397aa et seq.).
				(8)The term
			 State Children’s Health Insurance Program means the State
			 Children’s Health Insurance Program established under title XXI of the Social
			 Security Act (42 U.S.C. 1397aa et seq.).
				(9)The term
			 task force means the task force established under section
			 402(a).
				(10)The term
			 women's business center means a women's business center described
			 in section 29 of the Small Business Act (15 U.S.C. 656).
				402.Establishment
			 of task force
				(a)EstablishmentThere
			 is established a task force to conduct a nationwide campaign of education and
			 outreach for small business concerns regarding the availability of coverage for
			 children through private insurance options, the Medicaid program, and the State
			 Children's Health Insurance Program.
				(b)MembershipThe
			 task force shall consist of the Administrator, the Secretary of Health and
			 Human Services, the Secretary of Labor, and the Secretary of the
			 Treasury.
				(c)ResponsibilitiesThe
			 campaign conducted under this section shall include—
					(1)efforts to
			 educate the owners of small business concerns about the value of health
			 coverage for children;
					(2)information
			 regarding options available to the owners and employees of small business
			 concerns to make insurance more affordable, including Federal and State tax
			 deductions and credits for health care-related expenses and health insurance
			 expenses and Federal tax exclusion for health insurance options available under
			 employer-sponsored cafeteria plans under section 125 of the Internal Revenue
			 Code of 1986;
					(3)efforts to
			 educate the owners of small business concerns about assistance available
			 through public programs; and
					(4)efforts to
			 educate the owners and employees of small business concerns regarding the
			 availability of the hotline operated as part of the Insure Kids Now program of
			 the Department of Health and Human Services.
					(d)ImplementationIn
			 carrying out this section, the task force may—
					(1)use any business
			 partner of the Administration, including—
						(A)a small business
			 development center;
						(B)a certified
			 development company;
						(C)a women's
			 business center; and
						(D)the Service Corps
			 of Retired Executives;
						(2)enter
			 into—
						(A)a memorandum of
			 understanding with a chamber of commerce; and
						(B)a partnership
			 with any appropriate small business concern or health advocacy group;
			 and
						(3)designate
			 outreach programs at regional offices of the Department of Health and Human
			 Services to work with district offices of the Administration.
					(e)WebsiteThe
			 Administrator shall ensure that links to information on the eligibility and
			 enrollment requirements for the Medicaid program and State Children's Health
			 Insurance Program of each State are prominently displayed on the website of the
			 Administration.
				(f)Report
					(1)In
			 generalNot later than 2 years after the date of enactment of
			 this Act, and every 2 years thereafter, the Administrator shall submit to the
			 Committee on Small Business and Entrepreneurship of the Senate and the
			 Committee on Small Business of the House of Representatives a report on the
			 status of the nationwide campaign conducted under subsection (a).
					(2)ContentsEach
			 report submitted under paragraph (1) shall include a status update on all
			 efforts made to educate owners and employees of small business concerns on
			 options for providing health insurance for children through public and private
			 alternatives.
					VMISCELLANEOUS
			501.Requirement
			 for group market health insurers to offer dependent coverage option for workers
			 with children
				(a)ERISA
					(1)In
			 generalSubpart B of part 7 of subtitle B of title I of the
			 Employee Retirement Income Security Act of
			 1974 (29 U.S.C. 1185 et seq.) is amended by adding at the end the
			 following:
						
							714.Requirement to
				offer option to purchase dependent coverage for children
								(a)Requirements
				for CoverageA group health plan, and a health insurance issuer
				providing health insurance coverage in connection with a group health plan,
				shall offer an individual who is enrolled in such coverage the option to
				purchase dependent coverage for a child of the individual.
								(b)No Employer
				Contribution RequiredAn employer shall not be required to
				contribute to the cost of purchasing dependent coverage for a child by an
				individual who is an employee of such employer.
								(c)Definition of
				ChildIn this section, the term child means an
				individual who has not attained 21 years of
				age.
								.
					(2)Clerical
			 amendmentThe table of contents in section 1 of the
			 Employee Retirement Income Security Act of
			 1974 (29 U.S.C. 1001) is amended by inserting after the item
			 relating to section 713 the following:
						
							
								Sec. 714. Requirement to offer option to
				purchase dependent coverage for
				children.
							
							.
					(b)Public Health Service ActSubpart
			 2 of part A of title XXVII of the Public Health
			 Service Act (42 U.S.C. 300gg–4 et seq.) is amended by adding at the
			 end the following:
					
						2708.Requirement
				to offer option to purchase dependent coverage for children
							(a)Requirements
				for CoverageA group health plan, and a health insurance issuer
				providing health insurance coverage in connection with a group health plan,
				shall offer an individual who is enrolled in such coverage the option to
				purchase dependent coverage for a child of the individual.
							(b)No Employer
				Contribution RequiredAn employer shall not be required to
				contribute to the cost of purchasing dependent coverage for a child by an
				individual who is an employee of such employer.
							(c)Definition of
				ChildIn this section, the term child means an
				individual who has not attained 21 years of
				age.
							.
				(c)Effective
			 DateThe amendments made by this section shall apply with respect
			 to plan years beginning on or after January 1, 2009.
				VIREVENUE
			 PROVISION
			601.Partial repeal
			 of rate reduction in the highest income tax bracketSection 1(i)(2) of the Internal Revenue Code
			 of 1986 is amended by adding at the end the following flush sentence:
				“In the case of taxable years beginning during calendar
			 year 2009 and thereafter, the final item in the fourth column in the preceding
			 table shall be applied by substituting for 35.0% a rate equal to
			 the lesser of 39.6% or the rate the Secretary determines is necessary to
			 provide sufficient revenues to offset the Federal outlays required to implement
			 the provisions of, and amendments made by, the Kids Come First Act of
			 2009.”.
